THE THIRTEENTH COURT OF APPEALS

                                   13-18-00011-CV


    City of Port Aransas, Texas, Charles R. Bujan, Mayor, and David Parsons, City
                                       Manager
                                          v.
                                 Julie Smith Shodrok


                                 On Appeal from the
                 County Court at Law No. 1 of Nueces County, Texas
                         Trial Cause No. 2017CCV-61369-1


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be REVERSED and

RENDERED.      The Court orders the judgment of the trial court REVERSED and

RENDERS judgment that Appellee Shodrok take nothing on her request for attorney's

fees and sanctions. Costs of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

November 21, 2019